                        UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

IN RE:                                          §           Case No. 19-10926-tmd
                                                §
ORLY GENGER,                                    §
                                                §
Debtor.                                         §           Chapter 7

 MOTION FOR CONTINUANCE OF HEARINGS ON (A) EXPEDITED MOTION FOR
 ORDER TO SHOW CAUSE [DOCKET NO. 42] AND (B) MOTION FOR AN ORDER,
    PURSUANT TO BANKRUPTCY RULE 9018 AND SECTION 107(B) OF THE
  BANKRUPTCY CODE, AUTHORIZING SAGI GENGER TO FILE UNDER SEAL
  CERTAIN OF THE EXHIBITS AND PORTIONS OF THE MOTION TO DISMISS
 BANKRUPTCY CASE OR, ALTERNATIVELY, TO TRANSFER VENUE [DOCKET
                              NO. 31]

       NOW COMES Eric Herschmann (“Herschmann” of “Movant”), through his counsel, files

its Motion requesting a continuance of the October 11, 2019 Hearings on the (a) Expedited Motion

for Order to Show Cause (“Show Cause Motion”)[Docket No. 42] and (b) Motion for an Order,

Pursuant to Bankruptcy Rule 9018 and Section 107(b) of the Bankruptcy Code, Authorizing Sagi

Genger to File Under Seal Certain of the Exhibits and Portions of the Motion to Dismiss

Bankruptcy Case or, Alternatively, to Transfer Venue (“Motion to Seal”) [Docket No. 31] the

(collectively the “Motions”) and respectfully states as follows ( “Motion for Continuance”).

       1.      The Court set expedited hearings on the Motions for October 11, 2019 beginning

at 9:30 a.m.

       2.      Mr. Herschmann is the Debtor’s spouse and a secured creditor in these proceedings.

Many of the allegations made and the relief requested in the Motions directly relate to or affect

Herschmann and his interests. Specifically the Motions call into question his relationship to the

Kasowitz firm and documents produced to Sagi Genger under a protective order issued by the U.S.

District Court for the S.D.N.Y.
       3.      The undersigned counsel for Herschmann has a previously scheduled vacation, out

of state, departing on October 10, 2019 and returning on October 13, 2019 with non-refundable

airfare and has incurred other non-reimbursable expenses. The undersigned is a sole practitioner

and his inability to be present at the hearing on the Motions would be highly prejudicial to

Herschmann.

       4.      Further, the date of the hearing, October 11, is the Friday immediately preceding

the Jewish holiday of Sukkot that Sagi and Mr. Herschmann and many of the counsel of record in

this case celebrate.

       5.      Finally, on September 27, 2019, the Chapter 7 Trustee filed his Application Under

Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve Compromise (“9019

Motion”) which contemplates retention of the Kasowitz, Benson & Torres LLP (“Kasowitz”) law

firm as special counsel for the Chapter 7 Trustee. Retention of the Kasowitz firm will be the

subject of a separate submission before this Court. The Show Cause Motion would more

appropriately be taken up in connection with the Chapter 7 Trustee’s application to employ

Kasowitz.

       6.      The undersigned counsel conferred with counsel for Sagi Genger before filing this

Motion for Continuance. Sagi Genger’s counsel opposed Movant’s request “For the reasons stated

in the Motion to Show Cause . . .”. Good cause exists to continue the hearing on the Motions for

the reasons stated hereinabove. Sagi Genger will not be prejudiced by a continuance.

       7.      Movant requests a continuance until after October 14th, 2019 but would submit that

these matters should be heard in concert with the hearings on the 9019 Motion which has not been

set as of this date and in any be rescheduled during the week of November 4, 2019.




                                               2
       WHEREFORE, Debtor respectfully requests the Court to continue the hearing on the

Motions for the first available date and grant such further relief as is just and proper.

       Respectfully submitted September 30, 2019.

                                       THE LAW OFFICES OF RAY BATTAGLIA, PLLC.
                                       66 Granburg Circle
                                       San Antonio, Texas 78218
                                       Telephone (210) 601-9405

                                                By: /s/ Raymond W. Battaglia
                                                        Raymond W. Battaglia
                                                        Texas Bar No. 01918055

                                       ATTORNEYS FOR ERIC HERSCHMANN


                              CERTIFICATE OF CONFERENCE

        I hereby certify that on September 23 through 25th, 2017, I contacted the counsel for Ron
Satija, Chapter 7 Trustee, Chief Genger, Arie Genger, and the Broser parties. Each advised that
they do not oppose the continuance. On September 26, 2019, I contacted counsel for Sagi Genger
who advised that they opposed the continuance for the reason stated hereinabove.



                                                   /s/ Ray Battaglia
                                                   Ray Battaglia

                                 CERTIFICATE OF SERVICE

         On September 30, 2019 a true and correct copy of the foregoing document was filed with
the Court and served electronically upon those parties registered to receive electronic notice via
the Court’s CM/ECF system, as set forth below. I further certify that it has been transmitted by
first class mail to the following

 Eric Herschmann                                      Internal Revenue Service
 210 Lavaca St., Unit 1903                            Centralized Insolvency Operations
 Austin, TX 78701-4582                                PO Box 7346
                                                      Philadelphia, PA 19101-7346

 Kasowitz, Benson, Torres LLP                         United States Trustee
 Attn: Daniel Benson, Esq.                            903 San Jacinto, Suite 230
 1633 Broadway, 21st Floor                            Austin, TX 78701-2450
 New York, NY 10019-6708


                                                  3
Zeichner Ellman & Krause LLP                    Eric J. Taube
1211 Avenue of the Americas, 40th Floor         Waller Lansden Dortch & Davis, LLP
New York, NY 10036-6149                         100 Congress Ave., Suite 1800
                                                Austin, TX 78701-4042

Orly Genger                                     Ron Satija
210 Lavaca St., Unit 1903                       P.O. Box 660208
Austin, TX 78701-4582                           Austin, TX 78766-7208

Arie Genger                                     Aaron M. Kaufman
c/o Deborah D. Williamson                       Dykema Gossett PLLC
Dykema Gossett PLLC                             Comerica Bank Tower
112 East Pecan St., Suite 1800                  1717 Main St., Suite 4200
San Antonio, TX 78205                           Dallas, TX 75201

Arie Genger                                     SureTec Insurance Co.
19111 Collins Ave., Apt. 706                    c/o Clark Hill Strasburger
Sunny Isles, FL 33160-2379                      901 Main Street, #6000
                                                Dallas, Texas 75202

Sagi Genger                                     The Orly Genger 1993 Trust
c/o John Dellaportas                            c/o Jay Ong
Emmt Marvin & Martin LLP                        Munsch Hardt Kopf & Harr PC
120 Broadway, 32nd Floor                        303 Colorado Street, #2600
New York, NY 10271-3291                         Austin, Texas 78701

Zeichner Ellman & Krause LLP                    Brian Cumings
1211 Avenue of the Americas                     Graves Dougherty Hearon & Moody
40th Floor                                      401 Congress Avenue Suite 2700
New York, NY 10036-6149                         Austin, Texas 78701

Shelby A. Jordan
Jordan Hyden Womble Culbreth & Holzer, PC
500 N Shoreline Suite 900 N
Corpus Christi, TX 78401


                                          /s/ Raymond Battaglia
                                          RAYMOND BATTAGLIA




                                            4
